
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


COMMON STOCK PURCHASE AGREEMENT


        This Common Stock Purchase Agreement (this "Agreement") is made and
effective as of March 25, 2004 by and among NAPRO BIOTHERAPEUTICS, INC., a
Delaware corporation (the "Company"), and the Purchasers identified in the
signature pages attached hereto (each a "Purchaser", and collectively, the
"Purchasers").

        WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Company desires to sell to each Purchaser and each Purchaser
desires to purchase from the Company certain shares of the Company's common
stock, $0.0075 par value per share (the "Common Stock"), as more fully set forth
in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

        1.    Closing.    

        (a)   The closing of the sale of the securities contemplated hereby (the
"Closing") shall take place at the offices of Proskauer Rose LLP, 1585 Broadway,
New York, New York 10036, on March 26, 2004 or on such other date or at such
other location as the parties shall otherwise agree. The date of the Closing is
hereinafter referred to as the "Closing Date." At the Closing: (x) the Company
shall issue and deliver to each Purchaser (i) a stock certificate, registered in
the name of each Purchaser and free of all restrictive legends, representing the
number of shares of Common Stock (the shares of Common Stock issued and sold to
such Purchaser hereunder are collectively, the "Shares") equal to the quotient
obtained by dividing (a) the purchase price set forth below such Purchaser's
signature to this Agreement by (b) $2.60, or, if such Purchaser provides the
necessary account information to the Company, the Company shall issue and
deliver such Shares in a balance account with The Depository Trust Company
through its Deposit Withdrawal Agent Commission System, (ii) a prospectus
supplement with respect to the Registration Statement (as defined in
Section 2(g)) reflecting the sale of the Shares (the "Supplement"),
(iii) confirmation of the filing of the Supplement, and (iv) the legal opinion
of the Company's outside counsel in the form of Exhibit A; and (y) each
Purchaser shall deliver to the Company the purchase price set forth below such
Purchaser's signature to this Agreement, in immediately available funds by wire
transfer to an account designated in writing by the Company for such purpose.

        (b)   For the purposes of this Agreement, the following definitions
shall apply:

        "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

        "Common Stock Equivalents" means, collectively, Common Stock, Options
and Convertible Securities.

        "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Common Stock.

        "Options" means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

        "Person" means any court or other federal, state, local or other
governmental authority or other individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture,

1

--------------------------------------------------------------------------------


limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

        (c)   The obligation of each Purchaser to purchase and acquire the
Shares under this Agreement is subject to the fulfillment (or waiver by such
Purchaser) of each of the following conditions:

          (i)  The Company shall have filed the Supplement with the Securities
and Exchange Commission (the "Commission").

         (ii)  The Registration Statement (as defined in Section 2(g) below)
shall be effective on the Closing Date as to all Shares, not subject to any
threatened or actual stop order and will not on the Closing Date contain any
untrue statement of material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading.

        (iii)  The Company shall have provided a certificate from a duly
authorized officer certifying on behalf of the Company that each of the
conditions set forth in this Section 1(c) shall have been satisfied.

        2.    Representations and Warranties of the Company.    The Company
hereby makes the following representations and warranties to each of the
Purchasers:

        (a)    Subsidiaries.    The Company does not directly or indirectly
control or own any interest in any other corporation, partnership, joint venture
or other business association or entity required to be listed in Schedule 21.1
to the Company's Annual Report on Form 10-K (a "Subsidiary"), other than those
listed in such Schedule. The Company owns, directly or indirectly, all of the
capital stock of each such Subsidiary free and clear of any lien, charge, claim,
security interest, encumbrance or right of first refusal (collectively,
"Liens"), and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.

        (b)    Organization and Qualification.    Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
(i) adversely affect the legality, validity or enforceability of this Agreement,
(ii) have or result in a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) materially adversely impair the
Company's ability to perform fully on a timely basis its obligations under this
Agreement (any of (i), (ii) or (iii), a "Material Adverse Effect").

        (c)    Authorization; Enforcement.    The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereunder have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company (except as set forth in this

2

--------------------------------------------------------------------------------




Agreement), its Board of Directors or its stockholders. This Agreement has been
(or upon delivery will be) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

        (d)    No Conflicts.    The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) subject to obtaining the Required Approvals (as defined below), conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including, assuming the accuracy of the Purchaser's
representations and warranties contained in this Agreement, federal and state
securities laws and regulations) and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
or by which any property or asset of the Company or a Subsidiary is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.

        (e)    Filings, Consents and Approvals.    Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement, other than (i) the filing of the Supplement and a current report on
Form 8-K in connection with this Agreement, (ii) applicable Blue Sky filings,
and (iii) in all other cases where the failure to obtain such consent, waiver,
authorization or order, or to give such notice or make such filing or
registration could not have or result in, individually or in the aggregate, a
Material Adverse Effect (collectively, the "Required Approvals").

        (f)    Issuance of the Shares.    The Shares are duly authorized and,
when issued and paid for in accordance with the terms hereof, will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens,
encumbrances and rights of first refusal. The Company has reserved a sufficient
number of duly authorized shares of Common Stock to issue all of the Shares. At
the Closing, the Shares shall have been listed for trading on the Nasdaq
SmallCap Market (the "Trading Market").

        (g)    Registration Statement.    The Company's Registration Statement
on Form S-3 (No. 333-112774) (the "Registration Statement") was declared
effective by the Commission on August 28, 2003. The Registration Statement is
effective on the date hereof and the Company has not received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The Registration
Statement (including the information or documents incorporated by reference
therein), as of the time it was declared effective, and any amendments or
supplements thereto, each as of the time of filing, did not contain any untrue
statement of material fact or omit to state any material fact required to be

3

--------------------------------------------------------------------------------




stated therein or necessary to make the statements therein not misleading. The
issuance of the Shares to the Purchasers is registered by the Registration
Statement.

        (h)    Listing and Maintenance Requirements.    Except as specified in
the SEC Reports, the Company has not, in the two years preceding the date
hereof, received notice from the Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements thereof. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements for continued trading of the Common Stock on the Trading Market.

        (i)    Certain Fees.    The Purchasers shall have no obligation with
respect to any fees incurred by the Company or any other Person (other than a
Purchaser, to the extent that such Purchaser has agreed in writing to pay such
fees) or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement. The Company shall indemnify and
hold harmless each Purchaser, its respective employees, officers, directors,
agents, and partners, and its affiliates, from and against all claims, losses,
damages, costs (including the reasonable costs of preparation and reasonable
attorney's fees) and expenses suffered in respect of any such claimed or
existing fees incurred by the Company or any other Person (other than a
Purchaser or anyone acting on behalf of a Purchaser), as such fees and expenses
are incurred.

        (j)    Disclosure.    The Company confirms that neither it nor any other
Person acting on its behalf has provided any Purchaser or its respective agents
or counsel with any information that constitutes or might constitute material,
nonpublic information. The Company understands and confirms that each Purchaser
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, the Registration Statement and the Supplement,
furnished by or on behalf of the Company do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company's reports filed under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") are being
incorporated into an effective registration statement filed by the Company under
the Securities Act of 1933, as amended (the "Securities Act")). The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.

        (k)    No Violation.    The issuance and sale of the Shares hereunder
does not conflict with or violate any rules or regulations of the Trading
Market.

        (l)    SEC Reports; Financial Statements.    The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials being collectively referred to herein as the "SEC
Reports" and, together with this Agreement and the Schedules to this Agreement,
the "Disclosure Materials") on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of

4

--------------------------------------------------------------------------------




their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved ("GAAP"), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or specifically identified in the SEC Reports.

        (m)    Capitalization.    The number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible or exchangeable for shares
of capital stock of the Company) as of March 1, 2004 is set forth in the SEC
Reports. All outstanding shares of capital stock are duly authorized, validly
issued, fully paid and nonassessable and have been issued in compliance with all
applicable securities laws. Except as disclosed in the SEC Reports, as of
March 1, 2004 there were no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. Except as disclosed in the SEC Reports, there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) and the issue and
sale of the Shares will not obligate the Company to issue shares of Common Stock
or other securities to any Person and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. To the knowledge of the Company, except as
specifically disclosed in filings with the SEC, no Person or group of related
Persons beneficially owns (as determined pursuant to Rule 13d-3 under the
Exchange Act), or has the right to acquire, by agreement with or by obligation
binding upon the Company, beneficial ownership of in excess of 5% of the
outstanding Common Stock.

        (n)    Material Changes.    Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has

5

--------------------------------------------------------------------------------




not issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company equity incentive plans.

        (o)    Compliance.    Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or result in a
Material Adverse Effect.

        (p)    Internal Accounting Controls.    The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

        (q)    Acknowledgment Regarding Purchasers' Purchase of Shares.    The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm's length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that each
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by such Purchaser or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser's
purchase of the Shares. The Company further represents to each Purchaser that
the Company's decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

        3.    Representations and Warranties of the Purchasers.    Each
Purchaser hereby represents, warrants and covenants to the Company, severally as
to itself only, that (i) such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, (ii) such Purchaser has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, (iii) upon the execution and delivery of this
Agreement and assuming the valid execution hereof by the Company, this Agreement
shall constitute the valid and binding obligation of such Purchaser enforceable
in accordance with its terms, (iv) such Purchaser is a resident of the
jurisdiction set forth on its signature page, (v) and such Purchaser has not
entered into any contract to resell the Shares.

        The Company acknowledges and agrees that no Purchaser makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.

6

--------------------------------------------------------------------------------


        4.    Other Agreements of the Parties.    

        4.1    Subsequent Placements.    

        (a)   From the date hereof through the 30th calendar day following the
Closing Date (including such date) (the "Blockout Period"), the Company will
not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or the Subsidiaries' equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement").

        (b)   From the end of the Blockout Period through the one-year
anniversary of the Closing Date, the Company will not, directly or indirectly,
effect any Subsequent Placement unless the Company shall have first complied
with this Section 4.1(b).

          (i)  The Company shall deliver to each Purchaser a written notice (the
"Offer") of any proposed or intended issuance or sale or exchange of the
securities being offered (the "Offered Securities") in a Subsequent Placement,
which Offer shall (w) identify and describe the Offered Securities, (x) describe
the price and other terms upon which they are to be issued, sold or exchanged,
and the number or amount of the Offered Securities to be issued, sold or
exchanged, (y) identify the persons or entities to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with each Purchaser (A) such Purchaser's pro rata
share of the Offered Securities (or, if the Offer was required to be delivered
after the 90th day following the Closing Date, such Purchaser's pro rata share
of 35% of the Offered Securities), based on such Purchaser's pro rata portion of
the aggregate purchase price paid by the Purchasers for all of the Shares
purchased hereunder (the "Basic Amount"), and (B) with respect to each Purchaser
that elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Purchasers as such
Purchaser shall indicate it will purchase or acquire should the other Purchasers
subscribe for less than their Basic Amounts (the "Undersubscription Amount").

         (ii)  To accept an Offer, in whole or in part, a Purchaser must deliver
a written notice to the Company prior to the end of the five (5) Trading Day
period of the Offer, setting forth the portion of the Purchaser's Basic Amount
that such Purchaser elects to purchase and, if such Purchaser shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Purchaser elects to purchase (in either case, the "Notice of Acceptance").
If the Basic Amounts subscribed for by all Purchasers are less than the total of
all of the Basic Amounts, then each Purchaser who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the "Available Undersubscription
Amount"), each Purchaser who has subscribed for any Undersubscription Amount
shall be entitled to purchase on that portion of the Available Undersubscription
Amount as the Basic Amount of such Purchaser bears to the total Basic Amounts of
all Purchasers that have subscribed for

7

--------------------------------------------------------------------------------




Undersubscription Amounts, subject to rounding by the Board of Directors to the
extent its deems reasonably necessary.

        (iii)  The Company shall have five (5) Trading Days from the expiration
of the period set forth in Section 4.1(b)(ii) above to issue, sell or exchange
all of such Offered Securities to the proposed purchasers and the Purchasers
that have delivered a Notice of Acceptance on the terms set forth in the Offer.

        (iv)  Upon the closing of the issuance, sale or exchange of the Offered
Securities, the Purchasers shall acquire from the Company, and the Company shall
issue to the Purchasers, the number or amount of Offered Securities specified in
the Notices of Acceptance, upon the terms and conditions specified in the Offer.
The purchase by the Purchasers of any Offered Securities is subject in all cases
to the preparation, execution and delivery by the Company and the Purchasers of
a purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Purchasers, the Company and their respective
counsel.

         (v)  Any Offered Securities not acquired by the Purchasers or other
persons in accordance with Section 4.1(b)(iii) above may not be issued, sold or
exchanged until they are again offered to the Purchasers under the procedures
specified in this Agreement.

        (c)   The restrictions contained in paragraphs (a) and (b) of this
Section shall not apply to (i) the granting of options, Common Stock and other
awards to employees, consultants, service providers, officers and directors of
the Company pursuant to any equity incentive plan duly adopted by the Company or
to the issuance of Common Stock upon exercise of such options, (ii) bona fide
acquisitions of other entities or their assets, the primary purpose of which is
not raising capital, (iii) the exercise, conversion or exchange of any
derivative securities outstanding prior to the date of this Agreement,
(iv) issuance of securities in connection with a stock split or dividend,
(v) the issuance of securities to a strategic partner as part of a licensing
transaction, or (vi) the issuance of securities to TL Ventures Funds in
connection with the settlement of legal proceedings, or in connection with the
retirement or redemption of any debt instrument currently outstanding and held
by TL Ventures Funds. As used herein "TL Ventures Funds" shall include any
affiliate of TL Ventures Funds and any successor to or assignee of TL Ventures
Funds' interest in such litigation or debt instrument.

        4.2    Disclosure of Material Non-Public Information.    The Company
shall not and shall cause each of its Affiliates (as defined in Rule 405 under
the Securities Act) and other Persons acting on behalf of the Company not to
divulge to any Purchaser any information that it believes to be material
non-public information unless such Purchaser has agreed in writing to receive
such information prior to such divulgence.

        4.3    Reservation and Listing of Shares.    The Company shall take such
steps as may be required to cause and maintain the listing of the Shares on the
Trading Market and such other exchange, market or quotation facility on which
the Common Stock is traded.

        4.4    Indemnification    

        (a)   The Company will indemnify and hold harmless each Purchaser and
any of its affiliates or any officer, director, partner, controlling person,
employee or agent of such Purchaser or any of its affiliates (a "Related
Person") for its reasonable legal and other expenses (including the costs of any
investigation, preparation and travel) and for any Losses incurred in connection
with any action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a

8

--------------------------------------------------------------------------------

disposition), whether commenced or threatened (each, a "Proceeding"), insofar as
such Losses arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement or
the Supplement, or any amendment or supplement thereto, and all other documents
filed as a part thereof, as amended at the time of effectiveness of the
Registration Statement, including any information deemed to be a part thereof as
of the time of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant
to Rule 434, under the Securities Act, or arise out of or are based upon the
omission or alleged omission to state in any of them a material fact required to
be stated therein or necessary to make the statements in any of them, in light
of the circumstances under which they were made, not misleading, as such
expenses or Losses are incurred. In addition, the Company shall indemnify and
hold harmless each Purchaser and Related Person from and against any and all
Losses, as incurred, arising out of or relating to any breach by the Company of
any of the representations, warranties or covenants made by the Company in this
Agreement, or any allegation by a third party that, if true, would constitute
such a breach. The conduct of any Proceeding for which indemnification is
available under this paragraph shall be governed by Section 4.4(b). The
indemnification obligations of the Company under this paragraph shall be in
addition to any liability that the Company may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of each Purchaser and any such Related Persons. The
Company also agrees that no Purchaser or Related Person shall have any liability
to the Company or any Person asserting claims on behalf of or in right of the
Company in connection with or as a result of the transactions contemplated by
this Agreement, except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Company result from the gross
negligence, willful misconduct, or breach of a representation made in Section 3,
by or of such Purchaser or Related Person in connection with such transactions.
If the Company breaches its obligations under this Agreement, then, in addition
to any other liabilities the Company may have under this Agreement or applicable
law, the Company shall pay or reimburse each Purchaser on demand for all
reasonable costs of collection and enforcement (including reasonable attorneys
fees and expenses). Without limiting the generality of the foregoing, the
Company specifically agrees to reimburse each Purchaser on demand for all costs
of enforcing the indemnification obligations in this paragraph. For the purposes
of this Section 4.4, "Losses" shall mean any and all losses, claims, damages,
liabilities, settlement costs and expenses, including without limitation costs
of preparation of legal action and reasonable attorneys' fees.

        (b)    Conduct of Indemnification Proceedings.    If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an "Indemnified Party"), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the "Indemnifying Party") in writing, and
the Indemnifying Party shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

9

--------------------------------------------------------------------------------





        An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, the Indemnifying Party shall only be
responsible for the reasonable fees and expenses for one counsel to represent
all of the Indemnified Parties). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

        All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

        5.    Miscellaneous    

        (a)    Fees and Expenses.    At the Closing, the Company shall pay to
Mainfield Enterprises, Inc. an aggregate of $10,000 for its legal fees and
expenses incurred in connection with its due diligence and the preparation and
negotiation of this Agreement. In lieu of the foregoing payment, Mainfield
Enterprises, Inc. may retain such amount from the purchase price set forth below
its signature to this Agreement at the Closing or require the Company to pay
such amount directly to Proskauer Rose LLP. Except as expressly set forth in
this Agreement to the contrary, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Shares.

        (b)    Publicity.    Neither the Company nor any Purchaser shall issue
any press release or make any other public announcement relating to this
Agreement unless (i) the content thereof is mutually agreed to by the Company
and the Purchasers, or (ii) such party is advised by its counsel that such press
release or public announcement is required by law or, in the case of the
Company, the rules of the Nasdaq SmallCap Market; except that no press release
issued to disclose the issuance and sale of the Shares to the Purchasers will
refer to any Purchaser by name without the consent of such Purchaser. The
Company shall (i) on or before 9:15 a.m. (New York time) on March 26, 2004,
issue a press release mutually agreed to by the Company and the Purchasers,
disclosing the transactions contemplated hereby, (ii) on the Closing Date, the
Company shall file a Current Report on Form 8-K with the Commission describing
the

10

--------------------------------------------------------------------------------

terms of the transactions contemplated by this Agreement in the form required by
the Exchange Act, and (iii) make such other filings and notices in the manner
and time required by the Commission. Each press release disseminated during the
three months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact.

        (c)    Entire Agreement; Amendments.    This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and its exhibits and schedules. This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and Purchasers. The waiver by either party hereto of any right hereunder
or the failure to perform or of a breach by the other party shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

        (d)    Notices.    Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Business Day, (ii) the Business Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Agreement later than 6:30 p.m. (New York City time) on
any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

If to the Company:   NAPRO BIOTHERAPEUTICS, INC.
4840 Pearl East Circle, Suite 300W
Boulder, CO 80301
(303) 516-8500
Attn: General Counsel With a copy to:   Bartlit Beck Herman Palenchar & Scott
LLP
1899 Wynkoop Street, Suite 800
Denver, Colorado 80202
(303) 592-3100
Attn: Thomas R. Stephens, Esq. If to a Purchaser:   To the address set forth
under the Purchaser's name on the signature pages attached hereto.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

        (e)    Governing Law.    All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers,

11

--------------------------------------------------------------------------------




shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of this Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

        (f)    Execution.    This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

        (g)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser. No Purchaser may
assign its rights under this Agreement to any Person without the prior written
consent, which consent shall not be unreasonably withheld, of the Company.

        (h)    Replacement of Shares.    If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.

        (i)    Independent Nature of Purchasers.    The obligations of each
Purchaser under this Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement. The
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions as to the

12

--------------------------------------------------------------------------------




business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
the Subsidiary which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any other Purchaser (or any
other person) relating to or arising from any such information, materials,
statements or opinions. Nothing contained herein, and no action taken by any
Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. Each party to this
agreement acknowledges that Proskauer Rose LLP has acted as counsel only to
Mainfield Enterprises, Inc. and not to any other Purchaser.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

    NAPRO BIOTHERAPEUTICS, INC.  
 
 
By:


--------------------------------------------------------------------------------


        Name: Kai Larson         Title: Vice President, General Counsel  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS' FOLLOW]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

MAINFIELD ENTERPRISES, INC.    
By:


--------------------------------------------------------------------------------


 
    Name:         Title:      
    
 
 
 
 

Purchase Price:   $ 3,250,000 Number of Shares to be acquired:     1,250,000

Residence: British Virgin Islands

Address for Notice:

Mainfield Enterprises, Inc.
c/o Sage Capital Growth, Inc.
660 Madison Avenue
New York, NY 10022
Telephone No.: (212) 651-9000
Facsimile No.: (212) 651-9010
Attn: Eldad Gal

With copies to:

Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Facsimile No.: (212) 969-2900
Telephone No.: (212) 969-3000
Attn: Adam J. Kansler, Esq.

15

--------------------------------------------------------------------------------



SMITHFIELD FIDUCIARY LLC    
By:


--------------------------------------------------------------------------------


 
    Name: Adam J. Chill       Title: Authorized Signatory    
    
 
 
 
 

Purchase Price:   $ 1,950,000 Number of Shares to be acquired:     750,000

Residence: Cayman Islands

Address for Notice:

Smithfield Fiduciary LLC
c/o Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, New York 10019
Facsimile No.: (212) 751-0755
Telephone No.: (212) 287-4720
Attn: Ari J. Storch / Adam J. Chill

16

--------------------------------------------------------------------------------





QuickLinks


COMMON STOCK PURCHASE AGREEMENT
